 



EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is made and entered into effective
as of August 20, 2006 by and between DIRT MotorSports, Inc., a Delaware
corporation (“Employer”), and Thomas Deery, an individual residing at 30
Talaquah Blvd, Ormond Beach, FL 32174 (“Employee”).
WITNESSETH:
     WHEREAS, Employer desires to employ Employee as provided herein, and
Employee desires to accept such employment pursuant to the terms of this
Agreement; and
     WHEREAS, Employee shall, as an employee of Employer, have access to
confidential information with respect to Employer and its affiliates.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
     1. Employment. Employer hereby employs Employee, and Employee hereby
accepts employment with Employer, upon the terms and conditions hereinafter set
forth.
     2. Duties. Employee shall serve Employer as Acting Chief Executive Officer
(CEO) and President of the Corporation, reporting directly to the Board of
Directors; provided, however, in the event Employer employs a Chief Executive
Officer, Employee shall report to the Chief Executive Officer during the
remainder of the Term of the Term of this Agreement. Employee shall be based in
Ormond Beach, Florida, until such time the corporate offices are moved from
Norman Oklahoma. At the request of the Company, the Employee will establish a
residence in the selected city of the corporate offices. Employee may maintain
Florida residency at his sole discretion. Employer shall pay all reasonable
moving expenses of Employee associated with such move if such relocation is
determined to be in the best interest of Employer.
     3. Term. Unless earlier terminated pursuant to Section 6, below, this
Agreement shall commence as of the date hereof (“Commencement Date”) and shall
end on Aug 19, 2008 (“Initial Term”); provided, however, that this Agreement
shall be renewed for an additional one-year period at the end of the Initial
Term (“Renewal Term”), unless either party gives written notice of such party’s
termination to the other party at least sixty (60) days prior to the end of the
applicable term of this Agreement. As used herein, “Term” shall mean the Initial
Term and any additional Renewal Terms.

1



--------------------------------------------------------------------------------



 



     4. Compensation. As compensation for services rendered under this
Agreement, during the Term, Employee shall be entitled to receive the
compensation as provided in Exhibit A attached hereto.
     5. Expense Reimbursement. Employer shall reimburse Employee for all
reasonable and necessary out-of-pocket travel and other expenses incurred by
Employee in performance of his Duties as required under this Agreement. Employee
shall submit a statement of expenses and supporting documentation (“Expense
Reimbursement”) at the end of each calendar month during the Term of this
Agreement. Employer shall reimburse Employee for such expenses within thirty
(30) days of Employee’s submission of his Expense Reimbursement.
     6. Confidentiality.
          (a) Acknowledgment of Proprietary Interest. Employee recognizes the
proprietary interest of Employer and its affiliates in any Trade Secrets (as
hereinafter defined) of Employer and its affiliates. Employee acknowledges and
agrees that any and all Trade Secrets learned by Employee during the negotiation
and Term of this Agreement shall be and is the property of Employer and its
affiliates. Employer hereby acknowledges that Employee brings Motorsports and
sports industry experience and knowledge of plans, proposals, concepts, ideas
and materials relating to marketing and sales programs (“Employee Trade
Secrets”). Employer hereby acknowledges that such Employee Trade Secrets are and
shall be the property of the Employee and shall not be considered Employer’s
Trade Secrets. Employee further acknowledges and understands that his
unauthorized disclosure of any Trade Secrets may result in irreparable injury
and damage to Employer and its affiliates. As used herein, “Trade Secrets” means
all confidential and proprietary information of Employer and its affiliates, now
owned or hereafter acquired, including, without limitation, information derived
from reports, investigations, experiments, research, work in progress, drawings,
designs, plans, proposals, codes, marketing and sales programs, client lists,
client mailing lists, financial projections, cost summaries, pricing formula,
and all other concepts, ideas, materials, or information prepared or performed
for or by Employer or its affiliates and information related to the business,
products or sales of Employer or its affiliates, or any of their respective
customers, provided, however, that information known to Employee prior to the
Term of this Agreement and information which is in the public domain or which is
otherwise publicly available shall not constitute Trade Secrets for the purposes
of this Agreement.
          (b) Covenant Not-to-Divulge Trade Secrets. Employee acknowledges and
agrees that Employer and its affiliates are entitled to prevent the disclosure
of Trade Secrets. As a portion of the consideration for the employment of
Employee and for the compensation being paid to Employee by Employer, Employee
agrees at all times during the Term and thereafter, for so long as the same
remains a Trade Secret, to hold in strict confidence and not to use, disclose or
allow to be disclosed to any person, firm or corporation, other than to persons
engaged by Employer or its affiliates, except to further the business of
Employer and its affiliates, and not to use except in the

2



--------------------------------------------------------------------------------



 



pursuit of the business of Employer and its affiliates, the Trade Secrets,
without the prior written consent of Employer.
          (c) Return of Materials at Termination. In the event of any
termination or cessation of his employment with Employer, for any reason
whatsoever, Employee will promptly deliver to Employer all documents, data and
other tangible information pertaining to Trade Secrets. Employee shall not
retain any documents or other information, or any reproduction or excerpt
thereof, containing or pertaining to any Trade Secrets.
          (d) Competition During Employment. Employee agrees that during the
Term, he will not, directly or indirectly: (i) compete with Employer or its
affiliates by engaging in the business of the promotion or sanctioning of
motorsports racing on oval dirt surfaces (the “Business”); or (ii) act as an
officer, director, employee, consultant, shareholder, equity holder, advisor or
agent of any person or entity which is engaged in the Business in competition
with Employer; provided, however, that this Section 5(d) shall not prohibit
Employee or any of his affiliates from purchasing or holding an aggregate equity
interest of up to 1% in any publicly-traded company which is in competition with
Employer. Furthermore, Employee agrees that during the Term, he will not plan or
undertake to form or establish an organization or business engaged in the
Business.
          Employer agrees and acknowledges that Employee has developed a
significant insurance business representing motorsports clients. Employee will
contract or subcontract the business to a third party; however, Employee will
have occasional contact with current and former customers. Employee will not
solicit customers or be active in sales or service of contracted clients.
          (e) Competition Following Employment. Employee agrees that for a
period of two (2) years after the termination or cessation of his employment
from Employer under Section 7 (a), (c), (d) or (f) of this Agreement, he will
not directly or indirectly: (i) compete with Employer or its affiliates by
engaging in the Business as defined herein; (ii) act as an officer, director,
employee, consultant, equity holder, lender, advisor or agent of any person or
entity which is in engaged in the Business; provided, however, that this Section
6(e) shall not prohibit Employee or any of his affiliates from purchasing or
holding an aggregate equity interest of up to 1% in any publicly-traded company
which is in competition with Employer.
     7. Termination. Employee’s employment under this Agreement shall terminate
upon the occurrence of any of the following events (each, a “Termination
Event”):
 (a) The expiration of the Term;
 (b) Employee’s death;
 (c) Employee’s Excessive Absence (as hereinafter defined);

3



--------------------------------------------------------------------------------



 



 (d) Written notice to Employee from Employer of termination for Just Cause (as
hereinafter defined);
 (e) Written notice to Employee from Employer for termination for any reason
other than subparts (a), (b), (c), or (d);
 (f) Written notice to Employer from Employee of termination for any reason
other than Good Reason (as hereinafter defined); or
 (g) Written notice to Employer from Employee of termination for Good Reason.
     In the event of the termination of Employee’s employment pursuant to (a),
(c),(d) or (f), then this Agreement shall terminate without further obligations
to Employee other than the payment of Employee’s Annual Salary and Incentive
Compensation, as further described in Exhibit A, earned by Employee as of, and
payable for the period prior to, the date of the Termination Event (“Accrued
Compensation”) and the timely payment of benefits Employee shall be entitled to
receive after the Termination Event under such plans, programs, practices and
policies as are applicable at the time of the Termination Event (“Other
Benefits”).
     In the event of the termination of Employee’s employment pursuant to
(b) above, Employee shall be entitled to receive all Accrued Compensation and
Other Benefits, and all options, restricted shares, and other incentive awards
held by Employee which are unvested as of the date of such termination shall
vest in full, and all restrictions thereon shall lapse in full.
     In the event of the termination of Employee’s employment pursuant to (e) or
(g) above, Employee shall be entitled to receive all Accrued Compensation and
Other Benefits, shall continue to receive the Annual Salary and Incentive
Compensation, and Employer shall continue benefits to Employee and Employee’s
eligible dependents at least equal to those which would have been provided to
them in accordance with Employer’s Welfare Plans provided for in Exhibit A or,
if more favorable to Employee, as in effect generally at any time thereafter
with respect to other Peer Executives and their eligible dependents, for the
remainder of the Term, or for a period of six (6) months after the Termination
Event, whichever is longer, as if no termination had occurred. In addition, all
options, restricted shares, and other incentive awards held by Employee which
are unvested as of the date of such termination shall vest in full, and all
restrictions thereon shall lapse in full. Notwithstanding anything to the
contrary in this Agreement, the provisions of Section 7 above shall survive any
termination, for whatever reason, of Employee’s employment under this Agreement.
For purposes of this Section 7 the following terms have the following meanings:
     “Good Reason” shall mean: (a) without the written consent of Employee, the
assignment to Employee of any duties inconsistent in any material respect with
Employee’s position (including status, offices, and titles) authority, duties or

4



--------------------------------------------------------------------------------



 



responsibilities as in effect on the Effective Date, or any other action by
Employer which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Employer
promptly after receipt of notice thereof given by Employee; (b) a reduction by
Employer of Employee’s Annual Salary as in effect on the Effective Date or as
the same may be increased from time to time; (c) any breach by Employer of any
of the material terms of, or the failure to perform any material covenant
contained in this Agreement, including, but not limited to, the failure by
Employer to fulfill all of its obligations as set forth on Exhibit A hereto, and
following written notice thereof from Employee to Employer, Employer does not
cure such breach or failure within thirty (30) days thereafter; provided,
however, that Employer will not be entitled to cure any such breach or failure
more than one time in any consecutive three month period; (d) Employer’s
requiring Employee, without his consent, to be based at, or to regularly work
from, any office or location other than in the Ormond Beach, Florida region, or
such other location designated by the Board of Directors, following consultation
with Employee; or (e) Employee’s termination for any reason within ninety
(90) days following a Change in Control of Employer as defined in Exhibit A.
Employee’s continued employment shall not constitute consent to, or waiver of
rights with respect to, any circumstance constituting Good Reason hereunder.
     “Excessive Absence” of Employee shall mean his inability to perform his
essential duties under this Agreement due to unexcused absence (other than any
failure resulting from Employee’s incapacity due to physical or mental illness
or injury, and specifically excluding any failure by Employee, after reasonable
efforts, to meet performance expectations) for a continuous period of 60 days or
for 120 days out of a continuous period of 240 days.
     “Just Cause” shall mean (a) the willful and continued failure of Employee
to substantially perform his Duties under this Agreement (other than any failure
resulting from Employee’s incapacity due to physical or mental illness, and
specifically excluding any failure by Employee, after reasonable efforts, to
meet performance expectations), provided that Employee does not cure such
failure within thirty (30) days following written notice thereof from Employer
setting forth the specific grounds upon which Employer maintains a failure to
perform has arisen under this subsection; (b) the material breach by Employee of
any of the terms of this Agreement, or the willful and continued failure to
perform any material covenant contained in this Agreement, provided that
Employee does not cure such breach within thirty (30) days following written
notice from Employer setting forth the specific grounds upon which Employer
maintains a breach or failure to perform has occurred; or (c) Employee’s
conviction of felony under state or federal law involving dishonestly, fraud, or
malfeasance in the performance of his Duties. For the purposes of this
provision, no act or failure to act on the part of Employee shall be considered
“willful” unless it is done, or omitted to be done, by Employee in bad faith or
without the reasonable belief that Employee’s action or omission was in the best
interest of Employer. Any act or omission based upon authority given pursuant to
a resolution duly adopted by the Board of Directors or based

5



--------------------------------------------------------------------------------



 



upon the advice of counsel for the Employer shall be conclusively determined to
have been done, or omitted to be done, by Employee in good faith and in the best
interest of Employer. The cessation of employment of Employee shall not be
deemed to be for Just Cause unless and until there shall have been delivered to
Employee a copy of a resolution duly adopted by the affirmative vote of not less
than a majority of the entire membership of the Board of the Company (excluding
Employee, if Employee is a member of the Board), finding that, in the good faith
opinion of such Board, Employee is guilty of the conduct described above, and
specifying the particulars thereof in detail. Such finding shall be effective to
terminate Employee’s employment for Just Cause only if Employee was provided
reasonable notice of the proposed action and was given an opportunity, together
with counsel, to be heard by the Board.
     8. Remedies. Employee recognizes and acknowledges that in the event of any
default in, or breach of any of, the terms, conditions or provisions of this
Agreement (either actual or threatened) by Employee, Employer’s and its
affiliates remedies at law shall be inadequate. Accordingly, Employee agrees
that in such event, Employer and its affiliates shall have the right of specific
performance and/or injunctive relief in addition to any and all other remedies
and rights at law, in equity or provided herein, and such rights and remedies
shall be cumulative.
     9. Arbitration. Any claim or dispute arising under this Agreement shall be
subject to arbitration, and prior to commencing any court action, the parties
agree that they shall arbitrate all controversies. The arbitration shall be
conducted in the corporate headquarters state, in accordance with the Employment
Dispute Rules of the American Arbitration Association (“AAA”) (though the
parties may choose an arbitrator outside the AAA) and the Federal Arbitration
Act, 9 U.S.C. §1, et. seq. The arbitrator shall be authorized to award both
liquidated and actual damages, in addition to injunctive relief, but not
punitive damages. The arbitrator(s) may also award attorney’s fees and costs,
without regard to any restriction on the amount of such award under the state of
corporate headquarters or other applicable law. Such an award shall be binding
and conclusive upon the parties hereto, subject to 9 U.S.C. §10. Each party
shall have the right to have the award made the judgment of a court of competent
jurisdiction.
     10. Acknowledgments. Employer and Employee acknowledge and recognize that
the enforcement of any of the provisions set forth in Section 6 above will not
interfere with Employer’s Business or Employee’s ability to pursue a proper
livelihood. Employer and Employee recognize and agree that the enforcement of
this Agreement is necessary to ensure the preservation and continuity of the
business and good will of Employer and its affiliates and Employee’s livelihood.
     11. Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be deemed to have been duly given if given in writing and personally
delivered or sent by courier service, overnight delivery service or by
registered or certified mail, postage prepaid with return receipt requested, as
follows:

6



--------------------------------------------------------------------------------



 



             
 
  If to Employer:   DIRT MotorSports, Inc.    
 
      3600 West Main St    
 
      Norman, OK 73072    
 
      Attn: Chief Executive Officer    
 
      Fax: (405) 360-5354    
 
           
 
  If to Employee:   Thomas Deery    
 
      30 Talaquah Blvd.    
 
      Ormond Beach, Florida 32714    

     Notices delivered personally or by courier service or overnight delivery
shall be deemed communicated as of actual receipt and mailed notices shall be
deemed communicated as of three days after the date of mailing.
     12. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written between the parties hereto
with respect to the subject matter hereof. No modification or amendment of any
of the terms, conditions or provisions herein may be made otherwise than by
written agreement signed by the parties hereto.
     13. Governing Law and Venue. THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE INTERPRETED, CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES.
     14. Parties Bound. This Agreement and the rights and obligations hereunder
shall be binding upon and inure to the benefit of Employer and Employee, and
their respective heirs, personal representatives, successors and assigns.
Employer shall have the right to assign this Agreement to any affiliate or to
its successors or assigns. The terms “successors” and “assigns” shall include
any person, corporation, partnership or other entity that buys all or
substantially all of Employer’s assets or all of its stock, or with which
Employer merges or consolidates. The rights, duties or benefits to Employee
hereunder are personal to him, and no such right or benefit may be assigned by
Employee. The parties hereto acknowledge and agree that Employer’s affiliates
are third-party beneficiaries of the covenants and agreements of Employee set
forth in Section 5 above.
     15. Estate. If Employee dies prior to the payment of all sums owed, or to
be owed, to Employee pursuant to Section 4 above, then such sums, as they become
due, shall be paid to Employee’s estate.
     16. Enforceability. If, for any reason, any provision contained in this
Agreement should be held invalid in part by a court of competent jurisdiction,
then it is the intent of each of the parties hereto that the balance of this
Agreement be enforced

7



--------------------------------------------------------------------------------



 



to the fullest extent permitted by applicable law. Accordingly, should a court
of competent jurisdiction determine that the scope of any covenant is too broad
to be enforced as written, it is the intent of each of the parties that the
court should reform such covenant to such narrower scope as it determines
enforceable.
     17. Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party.
     18. Captions. The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.
     19. Costs. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which he or it may be entitled.
     20. Affiliate. An “affiliate” of any party hereto shall mean any person
controlling, controlled by or under common control with such party.
     21. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, but only one of which need be produced.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                     
EMPLOYER
     
EMPLOYEE
    DIRT MotorSports, Inc.       Thomas Deery    
 
                   
By:
            /s/ Lyle Miller       By:             /s/ Tom Deery    
 
                   
 
  Name: Lyle Miller                       Thomas Deery    
 
  Title: Director                

8



--------------------------------------------------------------------------------



 



EXHIBIT A

1.   Annual Salary: During the Term, Employer shall pay to Employee a base
salary at the rate of not less than ONE HUNDRED NINETY TWO THOUSAND DOLLARS
($192,000) per year (“Annual Salary”), payable in equal monthly or more frequent
installments as are customary under Employer’s payroll practices from time to
time. The Board of Directors or the Compensation Committee of the Board of
Directors of the Employer shall review Employee’s Annual Salary annually and may
increase, but not decrease, Employee’s Annual Salary from year to year;
provided, however, in the event Employer employs a Chief Executive Officer,
Employee’s Annual Salary shall be ONE HUNDRED EIGHTY THOUSAND DOLLARS ($180,000)
per year. The annual review of Employee’s Annual Salary shall consider, among
other things, Employee’s own performance and the financial and operating
performance of Employer.   2.   Formulaic Incentive Compensation: Employee shall
be entitled to no less than fifteen percent (15%) of the Executive Incentive
Compensation Pool, as hereinafter described. The Board of Directors, in
conjunction with and under the advisement of Employer’s Executive Management
Team, shall create and ratify an Executive Incentive Compensation Plan .

  a.   Discretionary Incentive Compensation: All compensation distributed
through this portion of the compensation plan shall be solely at the discretion
of the Board Compensation Committee as deemed appropriate, except, however, that
the Board Compensation Committee shall review the Employee eligibility for
discretionary bonuses at least once a year being December 1 of each year
(“Discretionary Bonus Review”). Employee’s Discretionary Bonus Review shall
always be preceded by a formal review by the Board’s committee of Employee’s
overall performance for the period since the last review. The factors to be
considered are as follows:

  i.   Employee’s ability to execute against strategic business and financial
objectives     ii.   Leadership, work ethic, and the sum of intangible
contributions to the success of DIRT Motor Sports

    Employee shall be reviewed and awarded discretionary bonuses on an
independent basis, apart from other Officers in Employer, regardless of how
closely other aspects of their compensation may be tied. Discretionary bonuses
may come in the form of cash, grants, options, benefits, salary increases, or
other mediums as deemed appropriate by the Board Compensation Committee.   3.  
Welfare Benefit Plans. During the Employment Period, Employee and Employee’s
eligible dependents shall be eligible for participation in, and shall

9



--------------------------------------------------------------------------------



 



    receive all benefits under, the welfare benefit plans, practices, policies
and programs provided by Employer and/or its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
(“Welfare Plans”) to the extent applicable generally to Peer Executives. The
Welfare Plans shall include, but not be limited to, full medical and dental
coverage for Employee and Employee’s eligible dependents to be provided at
Employer’s expense. Employer also shall reimburse Employee for the cost of a
full and complete annual executive physical examination each year during the
Term of the Agreement.   4.   Term Life Insurance. Company will provide an
annual year-to-year term life insurance product on the life of the employee for
a death benefit not less than 2 times annual salary with the estate of the
employee as beneficiary.   5.   Equipment: Employer shall provide Employee with
office equipment, including but not limited to a laptop computer, printer, and
cellular phone/wireless PDA.   6.   Retirement: Employee shall be immediately
eligible to participate in Employer sponsored retirement plan as of the date of
this Agreement.   7.   Vacation: Employee shall accrue 1.5 days of vacation per
month of employment in addition to traditional holidays, shut down periods
and/or applicable sick/comp days. Vacation shall be used during the term of the
Agreement within three months of the calendar year earned and the value of any
unused accurred annual vacation time will not carryover beyond that point in
time. Employee has agreed that vacation time will not accumulate according to
the policies of the Employer Any unused days accrued during any calendar year
shall be paid to Employee upon the termination of this Agreement, for any
reason, at Employee’s Annual Salary rate effective immediately prior to the
termination of this Agreement.   8.   Stock Options/Restricted Stock: Employee
agrees that any and all previous Restricted Stock and/or Stock Option grants,
discussed and/or negotiated,with the Board or any individual Board
member,documented or undocumented,are hereby replaced completely,and in their
entirety, by the Stock Option and Restricted Stock grants detailed below.
Employee shall be entitled to receive grants of stock options as may be
determined by the Board of Director’s from time to time in its sole discretion.
No other Stock Option and/or Resticted Stock awards having been granted the
Employee, Employer here shall grant to Employee a five-year option to purchase
300,000 shares of the Employer’s common stock at an exercise price of $2.49 per
share (“Options”). Such Options shall become exercisable as follows: 100,000
upon the effective date of this Agreement, 100,000 on the one year anniversary
of this Agreement, 100,000 on the two year anniversary of this Agreement. If the
Employee is terminated or the Employment Agreement is not renewed, for any
reason, or if said Agreement

10



--------------------------------------------------------------------------------



 



otherwise expires, any of such Options which have not vested as of the date of
such termination shall become vested in full and immediately exercisable for a
sixty (60) day period after such termination (or, in the event of Employee’s
death or Excessive Absence, exercisable for a period of one year after such
termination) and shall expire following such sixty (60) day period (or one year
period, as the case may be). Additionally, Employee shall be issued 150,000
shares of restricted common stock (the “Restricted Shares”). Upon the mutual
agreement of the parties hereto, the Restricted Shares may be granted in the
form of restricted stock. The Restricted Shares shall cliff vest upon the
occurrence of the one of the following events, whichever occurs first:
a) A Change in Control of Employer, described as follows:
(i) any person within the meaning of Section 13(d) and 14(d) of the Securities
Exchange Act or 1934, as amended (the “Exchange Act”), other than the Employer
(including its subsidiaries, directors or executive officers) has become the
beneficial owner, within the meaning of Rule 13d-3 under the Exchange Act, of 50
percent or more of the combined voting power of Employer’s then outstanding
common stock or equivalent in voting power of any class or classes of Employer’s
outstanding securities ordinarily entitled to vote in elections of directors
(“voting securities”);
(ii) shares representing fifty (50%) percent or more of the combined voting
power of the Employer’s voting securities are purchased pursuant to a tender
offer or exchange offer (other than an offer by Employer or its subsidiaries or
affiliates);
(iii) as a result of, or in connection with, any tender offer or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions (a “Transaction”), the persons who
were directors of the Employer before the Transaction shall cease to constitute
a majority of the Board of Directors of Employer or of any successor to
Employer;
(iv) Employer is merged or consolidated with another corporation and as a result
of such merger or consolidation less than fifty (50%) percent of the outstanding
voting securities of the surviving or resulting corporation shall then be owned
in the aggregate by the former shareholders of Employer, other than (A) any
party to such merger or consolidation, or (B) any affiliates of any such party;
or
(v) Employer transfers more than 50 percent of its assets, or the last of a
series of transfers results in the transfer of more than 50 percent of the
assets of Employer, to another entity that is not wholly-owned by Employer. For
purposes of this Paragraph 8, the determination of what

11



--------------------------------------------------------------------------------



 



constitutes fifty (50%) percent of the assets of Employer shall be made by the
Board of Directors of the Employer, as constituted immediately prior to the
events that would constitute a change of control if 50 percent of the Employer’s
assets were transferred in connection with such events, in its sole discretion;
(b) upon the discretion of the Board of Directors with Employee consent;
(c) upon termination of Employee’s employment under Section 7(a),(b), (e), or
(g) of this Agreement; or
(d) January 1, 2009.
If Change in the Control of Employer, as described above, occurs, then all
shares identified in this paragraph 8 shall immediately vest upon the date of
such change. Employer shall file and provide to Employee all the necessary
paperwork as required for ownership of stock grants and restricted stock within
30-days of execution of this Agreement.

12